Title: To James Madison from Charles J. Ingersoll, 25 December 1817
From: Ingersoll, Charles J.
To: Madison, James


Dear Sir
Philadelphia 25 of December 1817
I have amused my mind for a year or two past with a literary project, in which you would have a principal interest, and to the furtherance of which you have it in your power to contribute so essentially, that I have determined to address myself to you with a request, upon which I rely on your deciding with perfect freedom. My speculation is, if I live ever to enjoy some liesure, to write annals of the late war with England; a philosophical history, rather of characters and moral and political causes, and events, than of battles and bloodshed and the other mere transaction of hostilities. Upon such an undertaking it is quite incompatible with the scene of professional business in which I am now involved, and likely to be for some time to come, that I should enter at present, other wise than by collecting and perhaps partially arranging materials. Of these the best, if not the most, adapted to my purpose, must be in your possession or at your command. I mean your papers. The journals and public Acts of the period afford, to be sure, a great deal of the matter I want, and I have been careful to preserve them, with a view to my object. But there are no doubt in existence other archives of more interest of not less authenticity and not altogether, I flatter myself, inaccessible. I am fully sensible of the strength of such an application as this, and have not ventured on it without a good deal of reflection, nor now without reliance, as I repeat, on your refusing without reserve, with the same readiness that you would yield to it, either in part or entirely. If you entertain any idea of devoting your own powerful and elegant pen to such a purpose yourself, I would much rather be a reader than the writer; or if you know of any one who does, and who enjoys your confidence. But if not, and if you think proper to entrust me with any documents or information, not at my command, or if you will have the goodness, even without furnishing papers or information, to suggest your ideas of the plan of such a work, I shall be sincerely grateful for the assistance. The country is absolutely discredited by the continuation of Ramsay, by Wilkinson, and a dozen other hasty and unworthy publications on this subject with the presumption to call themselves histories, which have appeared. The causes of the war, its career, its consequences, all, I think, remain to be explained and vindicated to the world and to posterity. I am by no means unconscious of the incompetency with which I should assume this burthen. But meaning to be many years about it, certain that I may count on at least the humble tho’ indispensable requisite of patient & persevering industry, and resolved not to build but on a foundation of complete authenticity—and then not to compose a mere narrative of action, but rather to look to the morale of the measures and the men to be represented—I have suffered myself to be pleased with the prospect of such studies, and at all events have determined to try to make a beginning on them. I need hardly say, Sir, how much of the canvass you cannot but occupy, and how happy I shall be to derive from you the means of impressing as much truth as possible upon every line.
I beg leave to present my very cordial compliments to Mrs. Madison and Mr. Todd, and with assurances of unfeigned respect and regard to subscribe myself Your most obedient and humble servant
C. J. Ingersoll
